Case 7:19-cv-00250 Document 1-1 Filed on 07/23/19 in TXSD Page 1 of 15




  SCHEDULE
     A
Case 7:19-cv-00250 Document 1-1 Filed on 07/23/19 in TXSD Page 2 of 15
Case 7:19-cv-00250 Document 1-1 Filed on 07/23/19 in TXSD Page 3 of 15




  SCHEDULE
      B
Case 7:19-cv-00250 Document 1-1 Filed on 07/23/19 in TXSD Page 4 of 15
Case 7:19-cv-00250 Document 1-1 Filed on 07/23/19 in TXSD Page 5 of 15




  SCHEDULE
     C
Case 7:19-cv-00250 Document 1-1 Filed on 07/23/19 in TXSD Page 6 of 15
Case 7:19-cv-00250 Document 1-1 Filed on 07/23/19 in TXSD Page 7 of 15
Case 7:19-cv-00250 Document 1-1 Filed on 07/23/19 in TXSD Page 8 of 15




  SCHEDULE
      D
Case 7:19-cv-00250 Document 1-1 Filed on 07/23/19 in TXSD Page 9 of 15
Case 7:19-cv-00250 Document 1-1 Filed on 07/23/19 in TXSD Page 10 of 15




    SCHEDULE
        E
Case 7:19-cv-00250 Document 1-1 Filed on 07/23/19 in TXSD Page 11 of 15
Case 7:19-cv-00250 Document 1-1 Filed on 07/23/19 in TXSD Page 12 of 15




    SCHEDULE
        F
Case 7:19-cv-00250 Document 1-1 Filed on 07/23/19 in TXSD Page 13 of 15
Case 7:19-cv-00250 Document 1-1 Filed on 07/23/19 in TXSD Page 14 of 15




     SCHEDULE
        G
Case 7:19-cv-00250 Document 1-1 Filed on 07/23/19 in TXSD Page 15 of 15
